Exhibit12.1 STATEMENT REGARDING COMPUTATION OF RATIOS (in thousands) For the years ended December 31, For the six months ended June 30, Earnings: Net loss $ ) $ ) $ ) $ ) $ ) Add: Fixed charges 51 Earnings as defined $ ) $ ) $ ) $ ) $ ) Fixed charges: Interest expensed $ - $ Amortization of debt discount and deferred financing costs - Estimated interest component of rent expense 51 50 80 52 25 Total fixed charges $ 51 $ Preferred stock dividends - Total fixed charges and preferred stock dividends $ 51 $ Ratio of earnings to fixed charges(1) N/A N/A N/A N/A N/A Ratio of earnings to fixed charges and preferred stock dividends(1) N/A N/A N/A N/A N/A Deficiency of earnings available to cover fixed charges $ ) $ ) $ ) $ ) $ ) We reported a net loss for the years ended December 31, 2010, 2011, 2012 and 2013 and would have needed to generate additional income of approximately $4.4 million, $14.2 million, $21.2 million and $11.1 million, respectively, to cover our fixed charges and combined fixed charges and preferred stock dividends of approximately $51,000, $1.0 million, $2.1 million and $1.4 million, respectively. We reported a net loss for the six months ended June 30, 2014 and would have needed to generate additional income of approximately $17.2 million to cover our fixed charges and combined fixed charges and preferred stock dividends of approximately $0.4 million.
